     Case 1:18-cv-01464-TNM Document 18 Filed 12/17/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 NATIONAL STUDENT LEGAL
 DEFENSE NETWORK,

                        Plaintiff,
                                                    Case No. 1:18-cv-1464 (TNM)
                        v.

 UNITED STATES DEPARTMENT OF
 EDUCATION,
                Defendant.

                                         ORDER

   Upon consideration of the parties’ [14] Joint Status Report, Defendant is hereby
ordered to comply with the following production schedule:

    On or before January 4, 2019, Defendant shall produce 500 pages of records
responsive to Plaintiff’s Freedom of Information Act (“FOIA”) requests. Defendant shall
subsequently produce 500 pages on or before the 4th of each month thereafter. If the 4th
falls on a weekend or a holiday, then the Defendant will provide a production to Plaintiffs
on the next business day. To the extent that Defendant is unable to produce 500 pages on
or before January 4, 2019, it is ordered to supplement its second round of disclosures.
Thus, by February 4, 2019, Defendant shall have produced 1,000 pages of records
responsive to Plaintiff’s FOIA requests. It is further ordered that the parties shall file a
Joint Status Report on or before January 7, 2019, and the parties shall file a Joint Status
Report every 60 days thereafter.

    In light of this Order, the Status Conference scheduled for December 19, 2018, is
hereby vacated. Thus, Defendant’s [16] Motion for Extension of Time is denied as moot.

   SO ORDERED.

                                                                         2018.12.17
                                                                         15:35:04 -05'00'
Dated: December 17, 2018                             TREVOR N. McFADDEN
                                                     United States District Judge
